         Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 1 of 14




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MAURICE STEVENS,                                          )        Case No. 1: 18-cv-324
                                                          )
                     Plaintiff                            )
V.                                                        )        RICHARD A. LANZILLO
                                     )                             UNITED STATES MAGISTRATE JUDGE
                                     )
WINGER, Safety Manager, MRS. HILL,   )
Registered Nurse, KIM SMITH, CHCA,   )                             MEMORANDUM OPINION AND ORDER
MICHAEL OVERMYER, Superintendent, )                                ON DEFENDANTS' MOTION FOR
KERI MOORE, Chief Grievance Officer, )                             SUMMARY JUDGMENT [ECF NO. 58]
JOHN WETZEL, Secretary of Department )
of Correction,                       )
               Defendants            )



                                            MEMORANDUM OPINION

I.          Introduction

            Plaintiff Maurice Stevens, who is currently an inmate at the State Correctional Institution

at Fayette, filed a complaint against Defendants for events that took place while he was an inmate

at the State Correctional Institution at Forest ("S.C.I. Forest"). ECF No. 3. 1 In the complaint,

Plaintiff asserts claims of deliberate indifference pursuantto 42 U.S.C. § 1983 as well as state law

claims. of negligence.

            Defendants have filed a Motion for Summary Judgment and documents in support thereof.

ECF Nos. 58-61. Plaintiff has filed a Response and documents in support thereof. ECF Nos. 65-

67. The motion is ripe for review.




1
     The parties have consented to the jurisdiction of a United States Magistrate Judge.
      Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 2 of 14




II.     Standard of Review

        Federal Rule of Civil Procedure 56(a) requires a court to render summary judgment "if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a). "[T]his standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of

material fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A disputed fact is

"material" if proof of its existence or nonexistence would affect the outcome of the case under

applicable substantive law. Id. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d

Cir. 1992). A dispute is "genuine" if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United Bhd.

of Carpenters and Joiners ofAm., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

        In determining whether a genuine issue of material fact remains for trial, the court must

consider the evidence and all reasonable inferences to be drawn therefrom in the light most

favorable to the nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v.

Consol. Rail Corp., 963 F.2d 599,600 (3d Cir. 1992); White v. Westinghouse Elec. Co., 862 F.2d

56, 59 (3d Cir. 1988). To defeat a properly supported motion for summary judgment, however,

the nonmoving party may not rest on the unsubstantiated allegations of his or her pleadings but

must identify evidence that demonstrates the existence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986). Furthermore, the party opposing the motion "must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). The moving party may also rely upon

the absence of evidence to support an essential element of the opposing party's claim as a basis




                                                 2
       Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 3 of 14




for the entry of summary judgment because "a complete failure of proof concerning an essential

element of the nonmoving party's case necessarily renders all other facts immaterial." Celotex,

477 U.S. at 323. See also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992).

III.     Analysis

         A.      Facts

         The following facts are undisputed. 2 On May 24, 2018, Plaintiff was housed in the

Restricted Housing Unit ("R.H.U.") at S.C.I. Forest. On that date, Defendant R.N. Kathleen Hill

responded to Plaintiffs cell for a medical call.             Hill examined Plaintiff, who was alert and

complaining of injury to his back from a fall from the top bunk. Hill noticed nothing else on the

floor from the top bunk - no sheets, blankets, mattress, etc. Her examination of Plaintiff revealed

no bruises, reddened areas, abrasions, contusions, lacerations, signs of paralysis, numbness, or

tingling. He had good pulses and nmmal reflexes. She log-rolled Plaintiff and found he had full

range of motion with good muscle strength and sensation intact. Although Hill questioned whether

Plaintiff had actually fallen, she treated the pain he claimed to feel and provided him with Motrin.

         On May 25, 2018, Plaintiff filed a grievance concerning this incident. This grievance was

denied by Defendant Smith and the appeals therefrom were denied by Defendants Overmyer and

Moore.

         On May 29, 2018, Plaintiff was seen in the R.H.U. by Nurse Practitioner Leslie. Plaintiff

claimed that the Motrin had helped his pain but reported that his back locked up ifhe sat too long.

He also reported numbness in his leg. Leslie determined that there was no need for imaging at that

time.



2
 These facts are taken from Defendants' Concise Statement ofUndisputed Material Facts, ECF No. 60, and Plaintiff's
Narrative Statement and his partial response to Defendants' Concise Statement of Undisputed Material Facts, ECF
No. 65-8 at 1-4.


                                                        3
    Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 4 of 14




       On June 5, 2018, Plaintiff was seen by Nurse Practitioner William Sutherland. Plaintiff

complained of numbness in his hands and feet. He was prescribed Motrin and a thoracic x-ray

was ordered. On June 12, 2018, Plaintiff saw Sutherland again for the same symptoms.

       On June 13, 2018, Plaintiff had an x-ray which showed no spinal fracture or dislocation.

The x-ray did show mild scoliosis. On June 21, 2018, Plaintiff was seen by Sutherland again for

the same complaints. At that time, he was seen getting off the top bunk without difficulty. He

was taken off Motrin and given Prednisone.

       On July 5, 2018, Plaintiff was referred for physical therapy based on his continued

complaints and a decreased range of motion. Plaintiff did not come to his next two appointments

which were scheduled in response to his continued complaints.

       On July 25, 2018, Sutherland diagnosed Plaintiff with sciatica.

       B.      Deliberate Indifference

               1.      Legal considerations

       The Eighth Amendment "requires prison officials to provide basic medical treatment" for

incarcerated persons. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citation omitted). To

establish an Eighth Amendment claim based on inadequate medical care, a plaintiff must show:

"(i) a serious medical need, and (ii) acts or omissions by prison officials that indicate deliberate

indifference to that need." Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003).

Thus, to survive summary judgment on a claim brought under 42 U.S.C. § 1983 alleging that prison

officials have violated the Eighth Amendment rights of an inmate, that inmate must produce

evidence to support a finding that (1) his medical condition is "objectively, sufficiently serious"

and (2) the defendant acted with a "sufficiently culpable state of mind." Farmer v. Brennan, 511

U.S. 825, 834 (1994); see also Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017)




                                                 4
     Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 5 of 14




(quoting Rouse, 182 F.3d at 197). The subjective inquiry aspect of deliberate indifference is meant

"to prevent the constitutionalization of medical malpractice claims; thus, a plaintiff alleging

deliberate indifference must show more than negligence or the misdiagnosis of an ailment."

Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001). "[F]inding a prison official liable for

violating a prisoner's Eighth Amendment rights requires proof that the official 'knows of and

disregards an excessive risk to inmate health or safety."' Natale, 318 F.3d at 582 (quoting Farmer

v. Brennan, 511 U.S. 825, 837, 128 L. Ed. 2d 811, 114 S. Ct. 1970 (1994)). The official "must be

'both [] aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and ... draw the inference."' Id. The United States Court of Appeals for the Third

Circuit has explained that deliberate indifference requires "obduracy and wantonness." Rouse,

182 F.3d at 197 (quoting Whitley v. Albers, 475 U.S. 312,319 (1986)).

                  2.       RN Hill

         In his Complaint, Plaintiff described his claim against Hill as follows: "Registered Nurse

Hill was negligent as she left me immobile lying helplessly on the floor with injury to my back,

she was deliberately indifferent." ECF No. 3 at 3. In moving for summary judgment as to this

claim, Defendants argue, inter alia, that Hill provided Plaintiff with the care that, in her judgment,

was required and thus cannot be found to be deliberately indifferent. ECF No. 59 at 8. Plaintiff

argues in response that after a brief examination, Hill left him immobile on his cell floor with only

a Motrin pill as treatment. 3 Plaintiff further argues that Hill provided him with such minimal




3
  Plaintiff asserts that after Hill departed his cell, he remained immobile and paralyzed for days. Defendants dispute
this allegation, citing the lack of any contemporaneous evidence of this condition, Hill's observation of Plaintiff
standing in his cell later that day, Plaintiff's having written a grievance the next day, and Plaintiff not including any
mention of paralysis in his grievance. ECF No. 60 ,r,r 18, 25-26, n.2. As per the relevant standard of review, for
purposes of the instant motion, the Court views the evidence in the light most favorable to the Plaintiff as the
nonmoving party.


                                                           5
    Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 6 of 14




medical attention on May 24, 2018 because she subjectively doubted the veracity of his claim that

he fell from his bunk and his description of his injuries. See ECF No. 65 at 4-6.

       In support of their argument that Hill did not possess the requisite state of mind for

deliberate indifference, Defendants cite to Hill's affidavit describing her relevant actions. ECF

No. 59 at 8. Therein, she describes her interaction with Plaintiff, in pertinent part, as follows:

         3. Inmate Stevens was alert and talking to me. I thoroughly assessed him for any
         injuries. I discovered no acute injuries, no blood, no bruises, no reddened areas, no
         abrasions, no contusions, no lacerations, normal reflexes, no signs of paralysis, no
         numbness or tingling, and good pulses. I log rolled him during the examination so
         that I was able to safely move him so I could assess his back. I also found that he
         was able to tighten up and stiffen his muscles; in fact, he jerked and arched his back
         before I even touched him. He had good strength in his arm - he actually squeezed
         my arm so hard that it hurt when I was helping him to sit up, so officers had to help
         me to get him into a seated position. I gave him Motrin for the pain. Inmate Stevens
       . was able to lift a cup to his mouth to take his medication without assistance. During
         my interactions with him, Inmate Stevens was very uncooperative, angry, and
         sarcastic with me.

       4. Even though Inmate Stevens told me that he fell from his bunk, there was
       nothing else on the floor with him - no sheets, blankets, mattress, or anything else
       were on the floor or out of order. The lack of any injuries whatsoever - not even a
       small bruise or scratch or mark of any kind - combined with the lack of any other
       objects on the ground, led me to question whether he had actually fallen out of the
       bunk or had staged in the incident. Nonetheless, I erred on the side of caution and
       treated him during my interactions with him as if he had indeed fallen out of the
       bunk.



       6. Based on my thorough assessment of Inmate Stevens the first time I came to
       his· cell, I concluded that he had no acute injuries and no apparent injuries of any
       kind and was not in any danger or in need of any other medical treatment other than
       Motrin for the pain he claimed to feel. There was no medical reason to take him
       out of his cell or further evaluate or treat him at that time.

ECF No. 61-1 at 154-155.

       As to the subjective element of the claim, Defendants have properly supported their motion

for summary judgment with record evidence that, in spite of her skepticism of Plaintiffs story,




                                                  6
     Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 7 of 14




Hill provided the medical treatment that she believed Plaintiffs claimed injury merited. Therefore,

in order to defeat this motion, Plaintiff is required to identify evidence that demonstrates the

existence of    agenuine issue of material fact as to Hill's state of mind, i.e., that she acted with
wanton disregard of what she knew to be an excessive risk to his health or safety. He has not done

so. Instead, Plaintiff offers only evidence that his injury developed in severity. He does not

challenge Hill's objective observations during her examination, including the absence of any

bruising or other objective indication of significant trauma. At best, the evidence that his asserted

injury worsened over time may support a claim that Hill's treatment was medically inadequate.

However, the provision of medically inadequate treatment does not equal deliberate indifference.

As set forth above, the subjective aspect of deliberate indifference prevents a medical malpractice

claim from becoming a constitutional claim. Because Plaintiff has not identified evidence to

establish a genuine issue of material fact that Hill acted with a deliberately indifferent state of

mind, Defendants are entitled to judgment as a matter of law on this claim.

                  3.       Kim Smith, Michael Overmyer, Keri Moore, John Wetzel

         Plaintiff claims that Defendants Kim Smith, Michael Overmyer, Keri Moore, and John

Wetzel were deliberately indifferent to his medical needs in the following ways.

         Plaintiff identifies Kim Smith as a CHCA (corrections health care administrator) who

received notice of his injury via an inmate request to staff. ECF No. 3 at 4. Plaintiff also alleges

that Smith falsified documents and lied in the response to his initial grievance. 4 Id.




4
   Plaintiff asserts that Kim Smith lied when she represented that she had spoken to Safety Manager Winger and he
had told her that no guardrail was required or permitted in beds in the R.H.U. ECF No. 61-1 at 138; ECF No. 65 at 8.
It is not clear whether he is asserting that she lied about consulting with Winger or about what he told her. In any
event, even assuming that she lied in her grievance response, that act is insufficient to show her personal involvement
in denying Plaintiff medical care.


                                                          7
    Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 8 of 14




           Plaintiff identifies Michael Overmyer as Superintendent of S.C.I. Forest who denied

Plaintiffs request for immediate medical care. Id. at 3-4.

           Plaintiff identifies Keri Moore as Chief Grievance Officer at the Department of Corrections

who took no action to remedy the wrongs suffered by Plaintiff as set forth in the grievance she

reviewed. Id. at 2, 4.

           Plaintiff identifies John Wetzel as the Secretary of the Department of Corrections, who

took no action to remedy his subordinates' denial of treatment to Plaintiff. Id. at 2; ECF No. 61-1

at 42-43.

           Defendants argue, inter alia, that these Defendants are entitled to summary judgment

because Plaintiff has failed to demonstrate that they were personally involved in the alleged

misconduct. ECF No. 59 at 12-13. Plaintiff does not directly respond to this argument; rather, he

reiterates the factual bases for each Defendant's "knowledge" of Plaintiffs suffering. ECF No. 65

at 8-10.

           Defendants are correct.      Generally, state actors are liable only for their own

unconstitutional conduct. Bistrian v. Levi, 696 F.3d 352, 366 (3d Cir. 2012). Supervisors may

only be held liable under Section 1983 if they participated in the events that caused the

constitutional violation. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citing

Parratt v. Taylor, 451 U.S. 527,537 n.3 (1981)); Rizzo v. Goode, 423 U.S. 362, 372-73 (1976).

Accordingly, individual liability can be imposed under Section 1983 only if the state actor played

an "affirmative part" in the alleged misconduct. Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir.

2005) (citing Rode, 845 F.2d at 1207); Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir. 1986).

Government officials, therefore, may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior. Id. Furthermore, "it is not enough for a




                                                    8
    Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 9 of 14




plaintiff to argue that the constitutionally cognizable injury would not have occurred if the superior

had done more than he or she did." Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989).

       Additionally, it is "well established that the filing of a grievance is not sufficient to show

the actual knowledge necessary for a defendant to be found personally involved in the alleged

unlawful conduct." Mearin v. Swartz, 951 F.Supp.2d 776, 782 (W.D. Pa. 2013); see also Mincy

v. Chmielsewski, 508 Fed. Appx. 99, 104 (3d Cir. 2013) ("[A]n officer's review of, or failure to

investigate, an inmate's grievances generally does not satisfy the requisite personal

involvement."). Courts have routinely relied on this principle to dismiss civil rights allegations

against prison officials, including health care administrators, whose only knowledge of the alleged

violation stemmed from their participation in the grievance process. See, e.g., Brown v. Nicholson,

2020 WL 610523, at *6 (E.D. Pa. Feb. 7, 2020) (dismissing claim against prison CHCA who

''denied [plaintiffs] grievance ... stating that he ~ad received appropriate medical attention for

his reported complaint"); Beale v. Wetzel, 2015 WL 2449622, at *5 (W.D. Pa. May 21, 2015)

(dismissing claims against senior prison officials because the only allegations against them arose

in the context of their participation in an administrative appeal process); Mearin, 951 F.Supp.2d

at 782 (same).

      · These ·Defendants were neither personally involved in nor played any affirmative part in

the denial of medical treatment to Plaintiff. Plaintiff alleges that their supervisory roles and/or

their roles in the grievance process render them liable under Section 1983. As the above-stated

law makes clear, no Section 1983 liability stems from these roles. Accordingly, Defendants are

entitled to judgment as a matter of law on this claim.




                                                  9
   Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 10 of 14




          C.             Negligence

                 1.      RN Hill

          Plaintiffs negligence claim against Hill ·is identical to his deliberate indifference claim

against her: "Registered Nurse Hill was negligent as she left me immobile lying helplessly on the

floor with injury to my back, she was deliberately indifferent." ECF No. 3 at 3.

          Defendants first argue that this claim must be dismissed because Plaintiff failed to submit

a proper Certificate of Merit (COM) pursuant to Rule 1042.3 of the Pennsylvania Rules of Civil

Procedure within 60 days of receiving notice of this deficiency. Rule 1042.3 requires a plaintiff

in a professional negligence action to file a COM with the complaint, or within 60 days after the

filing thereof. Pa. R. Civ. P. 1042.3. The COM must state that (1) "an appropriate licensed

professional has supplied a written statement that there exists a reasonable probability that the care,

skill or knowledge" of the defendant "fell outside acceptable professional standards and that such

conduct was a cause in bringing about the harm"; (2) the claim is "based solely on allegations that

other licensed professionals for whom this defendant is responsible deviated from an acceptable

professional standard"; or (3) "expert testimony of an appropriate licensed professional is

unnecessary for prosecution of the claim." Pa. R. Civ. P. 1042.3. The Third Circuit has held that

Rule 1042.3 is substantive law that must be applied by federal courts under Erie R.R. v. Thompkins,

304 U.S. 64 (1983). See Liggon-Redding v. Estate of Sugarman, 659 F.3d 258, 262-64 (3d Cir.

2011 ).    The rule must also be applied in cases involving pro se litigants and incarcerated

individuals. Perez v. Griffin, 304 Fed. Appx. 72, 74 (3d Cir. 2008); Hodge v. Dep't ofJustice, 372

Fed. Appx. 264, 267 (3d Cir. 2010) (holding that Rule 1042.3 applies with equal force to both

counseled and prose plaintiffs).




                                                  10
   Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 11 of 14



        On September 28, 2020, after Defendants filed their motion for summary judgment,

Plaintiff filed a COM stating that "expert testimony of an appropriate professional is unnecessary

for prosecution of this claim," apparently invoking subsection (a)(3) of Rule 1042.3. Plaintiff is

correct that subsection (a)(3) of Rule 1042.3 authorizes a plaintiff in a professional negligence

action to take the position that the defendant's deviation from the standard of care is so obvious

that expert testimony is unnecessary to establish it. But the filing of a COM under subsection

(a)(3) of the rule has consequences. It commits the plaintiff to prosecuting his professional

negligence claim without expert testimony. Liggon-Redding, 659 F.3d at 265. This commitment

is fatal to Plaintiffs medical malpractice claim in this case. Pennsylvania law is clear that Plaintiff

cannot establish a prima facie case of medical malpractice without expert testimony:
                                   \
               The expert testimony requirement in a medical malpractice action
               means that a plaintiff must present medical expert testimony to
               establish that the care and treatment of the plaintiff by the defendant
               fell short of the required standard of care and that the breach
               proximately caused the plaintiffs injury. Hence, causation is also a
               matter generally requiring expert testimony. A very narrow
               exception to the requirement of expert testimony in medical
               malpractice actions applies "where the matter is so simple or the
               lack of skill or care so obvious as to be within the range of
               experience and comprehension of even non-professional persons,"
               also conceptualized as the doctrine of res ipsa loquitur.

Toogood v. Owen J Rogal, D.D.S., P.C., 573 Pa. 245,255, 824 A.2d 1140, 1145 (2003) (citations

omitted). The exception to required expert testimony is narrow, as "[i]t is well-settled that reliance

on the doctrine of res ipsa loquitur in medical negligence cases 'must be carefully limited."' Njos

v. United States, 2017 WL 6949812, at *6 (M.D. Pa. Oct. 17, 2017).

       To support a prima facie case of medical malpractice under Pennsylvania law, "the plaintiff

must establish (1) a duty owed by the physician to the patient, (2) a breach of duty from the

physician to the patient, (3) that the breach of duty was the proximate cause of, or a substantial




                                                  11
   Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 12 of 14




factor iri, bringing about the harm suffered by the patient, and (4) damages suffered by the patient

that were a direct result of that harm." Mitzelfelt v. Kamrin, 526 Pa. 54, 62, 584 A.2d 888, 891

(1990) (citing Morena v. South Hills Health System, 501 Pa. 634,462 A.2d 680 (1983)); Prosser,

Law of Torts, Section 30 at 143 (4th ed. 1971); Bishop v. Wexford Health Sources, Inc., 2019 WL

6311491, at *5 (W.D. Pa. Nov. 25, 2019). To support the first and second of these elements, the

plaintiff must establish by expert opinion "the recognized standard of care and that the care or

treatment rendered fell below such standard." Titchnell v. United States, 681 F.2d 165, 169 (3d

Cir. 1982); Maresca v. Manca!!, 135 Fed. Appx. 529, 531 (3d Cir. 2005); Welsh v. Bulger, 698

A.2d 581, 585 (Pa. 1997) ("[A] plaintiff must present expert testimony to establish to a reasonable

qegree of medical certainty that the defendant's acts deviated from an accepted medical standard,

and that such deviation was·the proximate cause of the harm suffered."). Where the plaintiffs

medical expert fails to "articulate an opinion ... that [the defendant] breached any requisite

standard of care," the defendant is entitled to judgment as a matter of law. Maresca, 135 Fed.

Appx. at 531; Hakeem v. Salaam, 260 Fed. Appx. 432, 435 (3d Cir. 2008) ("Absent expert opinion

that the [defendant's] treatment deviated from acceptable medical standards, a reasonable fact-

finder could not conclude that the [defendant] acted negligently") (applying Pennsylvania law in

a Federal Tort Claims Act case). "The only instance in which expert testimony is not required is

when the matter is so simple or the lack of care so obvious as to be within the range of experience

and comprehension of non-professional persons."         Hakeem, 260 Fed. Appx. at 435 (citing

Hightower-Warren v. Silk, 548 Pa. 459, 698 A.2d 52, 54 n. 1 (1997)).

      · In the pres~nt case, Plaintiffs assertions that Hill deviated from the standard of care and

that such deviation caused or aggravated his injury are not matters within the common knowledge




                                                12
   Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 13 of 14




of jurors such that he can proceed on this claim at trial without expert testimony. Because Plaintiff

has committed himself to proceed without an expert, his negligence claim fails as a matter oflaw.

          In addition to raising Rule 1042.3 as a bar to Plaintiffs claim against Hill, Defendants also

argue that Defendants also attack the substance of the claim. Specifically, they rely upon the

absence of evidence to support the essential element of causation in Plaintiffs negligence claim.

ECF No. 59 at 11. As set forth above, "a complete failure of proof concerning an essential element

of the nonmoving party's case necessarily renders all other facts immaterial." Celotex, 477 U.S.

at 323.

          In opposition, Plaintiff does not cite to any evidence, but baldly asserts that "[w]hile log

rolling plaintiff, RN Hill subjected him/caused him further injury." ECF No. 65 at 8. Even if this

assertion, which is a variation on Plaintiffs theory that that Hill's inaction that caused him injury,

supported his negligence claim, it is insufficient to defeat the motion for summary judgment.

Plaintiff has produced no evidence to establish that Hill's log roll (or any other action or inaction

on her part) caused him injury. While Plaintiff was ultimately diagnosed with sciatica, there is no

evidence connecting that diagnosis to Hill's treatment.         Thus, Plaintiffs failure to produce

evidence of an essential element of his negligence claim against Hill also entitles Defendants to

judgment as a matter of law on this claim.

                 2.      Winger

          Plaintiff claims that Winger, the safety manager at S.C.I. Forest, was negligent in not

providing a safety rail on the top bunk of the beds in the R.H.U. ECF No. 3 at 3. In support of

their motion for summary judgment, Defendants argue, inter alia, that Winger enjoys sovereign

immunity from this suit because he is an employee of the Commonwealth of Pennsylvania who

was acting within the scope of his employment. ECF No. 59 at 14-18. In response to this




                                                   13
      Case 1:18-cv-00324-RAL Document 73 Filed 05/24/21 Page 14 of 14




argument, Plaintiff argues that Winger does not qualify for sovereign immunity because he has

been sued in both his official and individual capacities. ECF No. 65 at 10-11.

         Defendants are correct. Outside of a limited waiver not applicable here, the doctrine of

sovereign immunity bars suit against the Commonwealth of Pennsylvania or state employees

whenever they are acting within the scope of their official duties. DeForte v. Blocker, 2017 U.S.

Dist. LEXIS 42756, at *34-35 (W.D. Pa. March 24, 2017) (citations omitted). This protection

applies regardless of whether Commonwealth employees are sued in their official or individual

capacities. Id.

         Plaintiff does not dispute that Winger is a state employee or that he was acting within the

scope of his official duties at the relevant time. In opposition to the motion for summary judgment

on this basis, Plaintiff cites only to caselaw concerning the Eleventh Amendment and Section 1983

claims. ECF No. 65 at 10-11. The cited cases and their holdings are not applicable to the state

law claim of negligence brought against Winger.

         Defendants are entitled to judgment as a matter of law on this claim.

IV.      Conclusion

         For the reasons discussed herein, the following order is entered:



                                              ORDER

         AND NOW, this 24th day of May, 2021, IT IS HEREBY ORDERED that Defendants'

Motion for Summary Judgment, ECF No. 58, is GRANTED.




                                                       ~~fl~
                                                          RICHARD A. LANZLD
                                                          United States Magistrate Judge




                                                  14
